—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered March 13, 1996, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
*275Viewing the evidence in the light most favorable to defendant, there was no reasonable view of the evidence that defendant committed the lesser included offense of criminal possession of a controlled substance in the seventh degree, but not the greater offense of fifth-degree possession. Defendant’s various attacks upon the chemists’ testimony failed to create such a reasonable view. Analysis of a random sampling established that defendant possessed 754 milligrams of cocaine. Even if the 10% margin for error described in the expert testimony were to be applied to the calculations, defendant still possessed far in excess of the 500 milligram threshold for fifth-degree possession (see, People v Thurman, 179 AD2d 382, Iv denied 79 NY2d 954). We have considered defendant’s remaining contentions and find them to be without merit.
Concur — Wallach, J. P., Williams, Mazzarelli and Saxe, JJ.